Citation Nr: 0527105	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  94-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

2.  Entitlement to special monthly compensation (SMC) 
pursuant to the provisions of 38 U.S.C.A. § 1114(k) (West 
2002) for loss of use of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1978 and from October 1982 to March 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which assumed 
jurisdiction of the appeal from the VA RO in St Petersburg, 
Florida.

The Board remanded this case to the RO in April 1997, 
September 1999 and August 2004 for additional development.  
On remand, a RO rating decision in March 2005 granted 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment, and entitlement to SMC 
based upon loss of use of the left upper extremity, thereby 
removing from appellate consideration two of the issues 
remanded in August 2004.  The case was recently returned to 
the Board for appellate consideration of the remaining 
issues.   


FINDINGS OF FACT

1.  The total loss of function of the left lower extremity 
has not been reasonably dissociated from the service-
connected reflex sympathetic dystrophy (RSD).

2.  The veteran's loss of use of the left upper extremity and 
left lower extremity as a result of service connected 
disability has so affected the functions of balance and 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to loss of use of the left 
lower extremity have been met.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. §§ 3.350(a), 4.63 (2004).

2.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing have been 
met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the veteran's claims for SMC based on loss of use of 
the left lower extremity and entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, and therefore the benefits sought on appeal have 
been granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.




Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran compensated for permanent and total 
disability due to the loss or loss of use of one lower 
extremity together with the loss of loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Alternatively, the 
loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
will support entitlement.  The term "preclude locomotion," 
means the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(b)(3), (b)(4).

The issue of entitlement to SMC for loss of use of a lower 
extremity and entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing are 
intertwined.  With respect to the left lower extremity, the 
Board observes that service connection for RSD with a 20 
percent evaluation was granted from February 1995.  The 
increase to 40 percent from February 1996 was the result of a 
September 1996 rating decision.  Thus the disability rating 
contemplates moderately severe incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  As a result of the 
Board's decision in August 2004, the veteran is rated 100 
percent under Diagnostic Codes 8513-9421 for somatoform 
disorder with RSD of the left arm and, as stated previously, 
the veteran was recently granted SMC for loss of use of the 
left upper extremity.

The provisions of 38 C.F.R. §§ 3.350(a)(2) and 4.63 provide 
generally that loss of use of a hand or foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., in the case of a foot, 
could be equally well served by an amputation stump with 
prosthesis. 

The veteran had several VA hospitalizations in 1994 for 
complaints related to RSD pain and depression.  A psychiatry 
service examiner during the July 1994 admission felt that it 
was hard to differentiate between true pain and dependence.  
During readmission late in 1994 a psychiatry consultant 
reportedly felt that the veteran might have multiple system 
somatization syndrome among other possibilities that were 
noted.

A VA examiner of the peripheral nerves in late 1994 reported 
that the veteran had essentially a total motor loss of the 
left lower extremity with marked hypalgesia. The diagnosis 
was RSD, left-sided extremities.  It was noted she was 
treated for chronic pain and secondary depression and that 
the depression was derivative entirely of pain.  A VA 
examiner early in 1996 for aid and attendance purposes noted 
limited range of motion of the left leg, extreme debilitating 
pain being complained of, and that she did not ambulate at 
all due to RSD.  She had motorized and manual wheelchairs and 
a cane as aids.  The aid and attendance examiner noted the 
veteran was not employable and that RSD affected the whole 
left side of the body and really incapacitated her.  
Thereafter, a VA peripheral nerves examiner in July 1996 
reported that the veteran had total motor paralysis of all 
flexors on the left lower extremity, with total loss of motor 
power, fine motor control with hyperalgesia secondary to RSD 
of the left lower extremity with evidence of early atrophy 
and muscle wasting.  The diagnosis was advance RSD, left-
sided extremities, severe.  

In September 1996 two VA physicians reported that the 
veteran's biggest incapacitation was her pain.  The VA 
neurology examiner in March 1998 noted the specific content 
in each volume of the multivolume claims file in directing 
comments to the left upper extremity.  However, the examiner 
did state that it was not possible to discover what was 
happening in the lower limb, as the veteran would not permit 
movement against gravity.  The examiner remarked that there 
was a bonafide diagnosis of RSD in the veteran's chart, and 
that bone scan findings in early 1998 were consistent with 
RSD.  A neurology report in April 1999 noted that the veteran 
had RSD and appeared to be confined to a wheelchair in the 
years since the examiner had first seen her.

A VA examiner in February 2004 referred to the veteran's 
extensive eight volume claims file noting relevant 
examination history regarding her RSD and psychiatric 
manifestations over many years of treatment.  She appeared 
for the examination in a wheelchair, and told the examiner 
that she could not move either of her legs.  

The examiner concluded by stating that according to the 
current diagnostic criteria, the common feature of the 
somatoform disorder was, in essence, the presence of physical 
symptoms that suggested a general medical condition but such 
were not fully explained by that condition.  For the 
diagnosis these symptoms must cause clinically significant 
distress or impairment in social, occupational or other areas 
of functioning.  Further, the physical symptoms were not 
intentional, that is under voluntary control.  The examiner 
noted there were some differences of opinion, but that the 
RSD diagnosis was definitely made. The examiner stated that 
it was more likely than not that psychological factors 
affected the veteran's physical condition but the exact 
extent of the effect on her RSD would be difficult to 
ascertain without resorting to speculation. 

A VA examiner in October 2004 provided an extensive summary 
of the veteran's treatment record, noting left lower 
extremity manifestations from the early 1990's with chronic 
pain that was being treated with injected medication.  She 
had been nonambulatory since at least 1995, using an electric 
wheelchair, which she presented in for the examination.  The 
lower extremities were flexed to 90 degrees at the hips and 
knees and she could actively extend the left knee to -20 
degrees and flex it to 90 degrees.  There was evidence of 
soft tissue swelling of the right lower extremity.  The 
examiner's diagnosis was RSD and that the current terminology 
would be chronic pain syndrome.  The examiner stated that the 
reason or exact cause for the lower extremity pain symptoms 
was not clear, but that the veteran was now nonambulatory and 
essentially nonfunctional except for feeding with the right 
upper extremity and operating an electric wheelchair.  The 
examiner stated that from a review of the record and 
examination the veteran had no functional use of the left 
upper and both lower extremities.  

In reviewing the record, the Board is mindful of the VA 
policy to liberally interpret the law, and its obligation in 
adjudication to grant every benefit that can be supported in 
the law while protecting the interests of the government.  
See, 38 C.F.R. §§ 3.103(a), 4.3.  Regarding entitlement to 
SMC, this is not a case of self-reported history unenhanced 
by additional comment from an examiner without review of 
relevant records.  Thus, the competency of favorable medical 
evidence may not be reasonably questioned or its probative 
weight minimized.  See Grover v. West, 12 Vet. App. 109, 112 
(1999), affirming LeShore v. Brown, 8 Vet. App. 406 (1995).  
For example, the VA examiner of the peripheral nerves in 1994 
reported a total motor loss of the veteran's left lower 
extremity with marked hypalgesia linked to RSD.  The VA 
peripheral nerves examiner in July 1996 confirmed objectively 
total motor paralysis of all flexors on the left lower 
extremity with evidence of early atrophy and muscle wasting 
and characterized the level of disability as severe in the 
left side extremities.  Although the difference of opinion in 
the record regarding the severity of RSD was most recently 
noted in the February 2004 VA examination, the VA examiner 
later in 2004 stated that from a review of the record and 
examination the veteran had no functional use of the left 
upper and both lower extremities.  The examiner stated that 
sections 3.350 and 4.63 criteria were considered in arriving 
at this conclusion.  

The benefit of the doubt rule is applicable since for reasons 
stated previously there is at least an approximate balance of 
competent evidence in the record.  There does not appear to a 
sufficient body of evidence against the conclusion that the 
veteran has loss of use of the left lower extremity 
reasonably related to the service-connected RSD.  
Furthermore, the examiner in October 2004 did not rule out 
RSD/chronic pain syndrome as a cause of loss of function in 
the left lower extremity.  Thus, the Board finds that the 
record supports the conclusion that the veteran has loss of 
use of the left lower extremity as a result of service-
connected disability, and being essentially wheelchair bound 
as a result of such disability, she would meet the criteria 
for a certificate of eligibility for specially adapted 
housing under either subsection (b)(3) or (b)(4), in view of 
the record.  Accordingly, the claims of entitlement to SMC 
for loss of use of the left lower extremity and entitlement 
to certificate of eligibility for specially adapted housing 
are granted.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The question of eligibility for assistance in acquiring 
necessary special home adaptations under 38 C.F.R. § 3.809a 
is mooted in view of the decision to finding the veteran 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under section 3.809.  
Furthermore she does not contend, and the evidence does not 
show, that she meets the threshold requirements of 
compensation for permanent and total disability which is due 
to blindness in both eyes with 5/200 visual acuity or less, 
or includes the anatomical loss or loss of use of both hands.


ORDER

Entitlement to SMC for loss of use of the left lower 
extremity is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


